Title: From George Washington to Jonathan Trumbull, Sr., 28 October 1780
From: Washington, George
To: Trumbull, Jonathan, Sr.


                  
                     
                     Dear Sir
                     Head Quarters near passaic Falls 28th Octobr 1780
                  
                  I am to request your Excellency to direct the salt Beef mentioned
                     in your letter of the 31st August, and concerning which I wrote to you from
                        Hartford, to be forwarded with as much expedition as
                     possible to Fishkill landing, by the upper route, as that by Crompond has
                     become dangerous, from the incursions of the Enemy’s Refugee Corps—I am the
                     more anxious to have this parcel of salt provision brought speedily to the
                     North River, as I see no other, on which I can depend, for furnishing a Winter
                     supply of the important Garrison of Fort schuyler, and if it is not got up to
                     that post in the month of November, it will be extremely difficult afterwards,
                     from the badness of the Road.
                  Although the season is already arrived when the Magazines of salt
                     Meat, for the ensuing Winter and Campaign, should be laid in, I cannot learn
                     that the Commissary General has been enabled to put up a single Barrel—so far
                     from it, it is with difficulty the troops, in any quarters are subsisted upon
                     fresh Meat from day to day. I have the honor to be with the highest Respect and
                     Esteem Your Excellency’s Most obedt Servt 
                  
                     Go: Washington
                  
               